Case 1:18-cr-00572-WJM Document 72 Filed 08/07/20 USDC Colorado Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Criminal Case No. 18-cr-572-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     MALEK MARSHALL,

       Defendant.


            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


       Before the Court is Defendant Malek Marshall’s Motion for Compassionate

Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) (“Motion”). (ECF No. 66.) For the

reasons explained below, the Court denies the Motion.

                                    I. BACKGROUND

       On July 29, 2019, Marshall pleaded guilty to possession of a firearm by a

prohibited person in violation of 18 U.S.C. § 922(g)(1). (ECF Nos. 14, 46.) On

November 20, 2019, the Court sentenced Marshall to 14 m onths’ imprisonment to be

served consecutive to his sentence in Denver County District Court. (ECF No. 61.)

       On March 2, 2020, the Colorado Department of Corrections paroled Marshall to

the Bureau of Prisons to begin serving his sentence in this case. (ECF No. 66 at 1.)

Marshall was transported to the FDC Englewood. (See id. at 2.) He has been officially

designated to FCI Victorville, but his transfer is currently on hold in light of COVID-19.

(See id.)
Case 1:18-cr-00572-WJM Document 72 Filed 08/07/20 USDC Colorado Page 2 of 6




       Marshall filed the Motion on July 14, 2020. (ECF No. 66.) As a 22-year old

African-American man with asthma, he argues that he is at an increased risk for severe

illness from COVID-19 and therefore asks the Court to allow him to serve his remaining

sentence at “in-home detention.” (Id. at 3–5.)

                                        II. ANALYSIS

       Marshall invokes the Court’s authority to grant what is commonly referred to as

“compassionate release.” The statutory basis for compassionate release is as follows:

              The court may not modify a term of imprisonment once it as
              been imposed except that—

                  (1) in any case—

                      (A) the court, upon motion of the Director of the
                      Bureau of Prisons [“BOP”], or upon motion of the
                      defendant after the defendant has fully exhausted all
                      administrative rights to appeal a failure of the Bureau
                      of Prisons to bring a motion on the defendant’s behalf
                      or the lapse of 30 days from the receipt of such a
                      request by the warden of the defendant’s facility,
                      whichever is earlier,[1] may reduce the term of
                      imprisonment (and may impose a term of probation or
                      supervised release with or without conditions that
                      does not exceed the unserved portion of the original
                      term of imprisonment), after considering the factors
                      set forth in section 3553(a) to the extent that they are
                      applicable, if it finds that—

                         (i) extraordinary and compelling reasons warrant
                         such a reduction;



1
  In this case, BOP has indicated that it cannot and will not process or consider Marshall’s
request for compassionate release until he is in BOP custody at the institution to which he is
ultimately designated—i.e., FCI Victorville. (ECF No. 66-1.) Because Marshall’s transfer to FCI
Victorville remains pending, he has been unable to exhaust his administrative remedies. (ECF
No. 66 at 5.) The Government agrees that under the circumstances, “§ 3582(c)’s exhaustion
requirement is either satisfied or futile” and “the Court has jurisdiction to consider the
defendant’s request on the merits.” (See ECF No. 69 at 2.)

                                               2
Case 1:18-cr-00572-WJM Document 72 Filed 08/07/20 USDC Colorado Page 3 of 6




                        ***

                     and that such a reduction is consistent with applicable
                     policy statements issued by the Sentencing
                     Commission . . . .

18 U.S.C. § 3582(c).

       As this statutory language makes clear, the Court cannot order the BOP to

release Marshall to home confinement for the remainder of his prison sentence. The

Court may only “reduce the term of imprisonment (and may impose a term of probation

or supervised release with or without conditions that does not exceed the unserved

portion of the original term of imprisonment).” Id. To have Marshall released from

prison immediately under this authority, the Court would need to re-sentence him to

time served (i.e., 5 months).

       As stated above, Marshall must demonstrate “extraordinary and compelling

reasons” that are “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A) & (c)(1)(A)(i). One Sentencing

Commission policy statement explains that

              extraordinary and compelling reasons exist [if] * * * [t]he
              defendant is—

                 (I) suffering from a serious physical or medical condition,

                 (II) suffering from a serious functional or cognitive
                 impairment, or

                 (III) experiencing deteriorating physical or mental health
                 because of the aging process,

              that substantially diminishes the ability of the defendant to
              provide self-care within the environment of a correctional
              facility and from which he or she is not expected to recover.



                                             3
Case 1:18-cr-00572-WJM Document 72 Filed 08/07/20 USDC Colorado Page 4 of 6




U.S.S.G. § 1B1.13 cmt. 1(A)(ii). The same policy statement also contains a safety

valve for unexpected circumstances specific to the inmate: “[E]xtraordinary and

compelling reasons exist [if] * * * [a]s determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason

other than, or in combination with, the reasons [explicitly set forth].” Id. cmt. 1(D). After

careful consideration of the parties’ submissions, the Court finds that Marshall does not

fall within either part of the policy statement.

       Marshall asserts that he is at increased risk for severe illness if he contracts

COVID-19 because he is an African-American man who has asthma. (ECF No. 66 at

3.) According Marshall’s BOP records, he has been prescribed an oral medication to

take twice daily for his asthma, as well as an inhaler to use as necessary. For purposes

of this Motion, the Court will accept that Marshall has “moderate-to-severe asthma” that

“may increase [his] risk for severe illness from COVID-19.”2

       While Marshall may be at a somewhat higher risk of serious complications from

COVID-19 as compared to the general prison population, the Court does not believe that

his particular condition and circumstances provide an extraordinary and compelling

reason to justify re-sentencing him to time served at this time. Marshall is 22 years old,

which puts him significantly below the high-risk age group (65 years or older) identified

by the CDC.3 Moreover, Marshall does not assert that COVID-19 is currently running

2
  Centers for Disease Control and Prevention, People with Certain Medical Conditions,
available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/
people-with-medical-conditions.html (last updated July 30, 2020).
3
  Centers for Disease Control and Prevention, Older Adults, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last
updated July 30, 2020).

                                               4
Case 1:18-cr-00572-WJM Document 72 Filed 08/07/20 USDC Colorado Page 5 of 6




rampant in his facility. The BOP website shows that as of today, FDC Englewood does

not have any current cases of the virus.4 See “COVID-19 Cases” (table), at

https://www.bop.gov/coronavirus/ (last accessed August 7, 2020).

       Many courts have denied prisoners’ motions for compassionate release

even when there are significant numbers of active COVID-19 cases at their facilities and

even when the prisoners have serious pre-existing medical conditions. See, e.g., United

States v. Korn, 2020 WL 1808213, at *5–7 (W .D.N.Y. Apr. 9, 2020) (denying

compassionate release where defendant suffered from a serious heart condition and his

facility had confirmed cases); United States v. Credidio, 2020 WL 1644010, at *1

(S.D.N.Y. Apr. 2, 2020) (denying compassionate release where there were confirmed

cases in the facility); United States v. Hays, 2020 WL 1698778, at *2–3 (S.D. Ala. Apr. 7,

2020) (similar); but see, e.g., United States v. Jenkins, — F. Supp. 3d —, 2020 W L

2466911 (D. Colo. May 8, 2020) (Kane, J.) (granting compassionate release to 61-year-

old man with multiple serious pre-existing medical conditions). At this time, the greater

weight of authority supports a determination that extraordinary and compelling reasons

generally do not exist where there are no confirmed cases at the prisoner’s facility. See,

e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate relief.”).

       Accordingly, because COVID-19 is not currently present at FDC Englewood, the

Court concludes that “extraordinary and compelling reasons” do not exist to warrant a

4
 FCI Englewood, which is part of the same complex as FDC Englewood, currently has five
cases of COVID-19. See “COVID-19 Cases” (table), at https://www.bop.gov/coronavirus/ (last
accessed August 7, 2020).

                                             5
Case 1:18-cr-00572-WJM Document 72 Filed 08/07/20 USDC Colorado Page 6 of 6




reduction in Marshall’s sentence at this time. Thus, re-sentencing Marshall to time

served would not be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c).

                                    III. CONCLUSION

       For the reasons set forth above, Marshall’s Motion for Compassionate Release

Pursuant to 18 U.S.C.§ 3582(c)(1)(A) (ECF No. 66) is DENIED without prejudice to

refiling should the circumstances at his facility substantially change in a manner material

to the analysis in this Order.


       Dated this 7th day of August, 2020.

                                                 BY THE COURT:



                                                 __________________________
                                                 William J. Martínez
                                                 United States District Judge




                                             6
